PER CURIAM.
Masney Auto Transport, Inc. [“Mas-ney”] obtained a judgment against Shipper’s Transport Company [“Shipper’s”] and now appeals the order denying Mas-ney’s motion for attorney’s fees and the order striking Masney’s claim for prejudgment interest. Masney correctly contends that the trial court erred by striking its claim for pre-judgment interest on the $155,399.00 of past, out-of-pocket, lost profits damages that the jury’s verdict liquidated. See Bosem v. Musa Holdings, Inc., 46 So.3d 42 (Fla.2010). The trial court’s order denying Masney’s motion for attorney’s fees incurred due to Shipper’s refusals to admit certain of Masney’s requests for admissions is affirmed without discussion.
AFFIRMED in part; REVERSED in part.
GRIFFIN, SAWAYA and ORFINGER, JJ., concur.